                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

     CIJI M. BLAIR,                                : Case No. 3:18-cv-00018
                                                   :
             Plaintiff,                            : Magistrate Judge Sharon L. Ovington
                                                   : (by full consent of the parties)
     vs.                                           :
                                                   :
     COMMISSIONER OF THE SOCIAL                    :
     SECURITY ADMINISTRATION,                      :
                                                   :
             Defendant.                            :


                                       DECISION AND ENTRY


                                                      I.

           To be eligible for Supplemental Security Income (SSI), Plaintiff Ciji M. Blair needed

to convince the Social Security Administration that she is a “disabled individual.” See 42

U.S.C. § 1382c(a)(1). She accomplished this in March 2011 when an Administrative Law

Judge (ALJ) determined that her impairments—systemic lupus erythematosus combined

with bipolar disorder—medically equaled the criteria under Listing 14.02A and B. 1 (Doc.

#6, PageID #128). But this did not establish that Plaintiff was immediately eligible to

receive SSI due to the possibility she might not satisfy the remaining nondisabilty

requirements for SSI eligibility. Id. at 129.

           The ALJ also noted, “while the claimant was not incarcerated at the time she filed her

application, she has been incarcerated at her current location since November 5, 2010 and



1
    The Commissioner’s Listings are found at 20 C.F.R. Part 404, Subpart P, Appendix 1.
may have been incarcerated prior to this date.” Id.

       Plaintiff’s incarceration created a problem: No person is eligible for Supplemental

Security Income during months he or she “is an inmate of a public institution.” See 42

U.S.C. § 1382(e)(1)(A).

       Upon Plaintiff’s release from incarceration in August 2014, she filed a new

application for Supplemental Security Income, asserting that she had been under a disability

beginning on June 4, 2009—her original disability onset date. Plaintiff’s second SSI

application did not fare as well as her first. ALJ Eric Anschuetz determined that Plaintiff

did not meet Listing 14.02 or otherwise have a disability. He consequently denied her

second SSI application. (Doc. #6, PageID #s 73-80).

       Plaintiff presently challenges ALJ Anschuetz’s decision. She sees two main

problems: (1) ALJ Anschuetz erred by failing to apply res judicata to the previous ALJ’s

conclusion that she was under a disability, and (2) ALJ Anschuetz failed to properly

evaluate the evidence concerning her systemic lupus erythematosus and other impairments.

The Commissioner finds no error in the ALJ Anschuetz’s decision and contends that

substantial evidence supports his conclusions.

                                             II.

       Plaintiff was twenty-eight years old when she applied for benefits in 2014. She was

educated through high school plus two years of college. (Doc. #6, PageID #272). Her

earnings over the years have occasionally been negligible, more often nothing. Id. at 262,

265. In the Administration’s lexicon, she had no “past relevant work” that she could return

to doing.

                                              2
       In 2014, Plaintiff listed her medical conditions as lupus, rheumatoid arthritis, asthma,

fibromyalgia, blind right eye, blood clots legs, glaucoma, depression, congestive heart

failure, and a possible renal condition. Id. at 271. Plaintiff told ALJ Anschuetz during an

administrative hearing that she could not work due to swelling in her feet and hands, and

constant body pain from the combination of lupus, fibromyalgia, and rheumatoid arthritis.

Id. at 96. She’s had lupus since age seventeen. Most days it is a chore for her to get up and

get herself ready for the day. She lives with her father. She tries to pick up things in the

house or cook him dinner when he gets home. She explained, “And that’s basically my day.

That’s hard enough for me to do right there [to] just keep up and do simple things like

dishes or cook and take care of myself….” Id. at 97. She can do these things when she has

a good day. But when she has a bad day, she cannot get out of bed because she’s in so

much pain and can barely walk. Id. at 105. She explained, “My knees…, like I’ll try to

stand up, and my knees will want to give in, and it feels like I’m just going to fall over….

My feet are swollen and it hurts to walk on them. My hands get so swollen I can barely

close them.” Id. at 105-06. Her bad days sometimes occur two or three times a week.

       Plaintiff explained to the ALJ that she had thought about returning to college, but she

is always swollen and in pain. Id. at 99. She has symptoms all the time but also has flare

ups when her symptoms—especially fatigue and swollen joints, feet, and knees—get worse.

She naps one or two hours a day. In November 2014, after her release from incarceration,

surgeons removed her right eye and replaced it with an artificial eye. She needed this

surgery because of glaucoma, increased right-eye pressure, and nerve damage. After the

surgery, she felt less pressure in her head but still had throbbing headaches a few times a

                                               3
week. Id. at 101. Her headaches last until she goes to sleep. Her vision in her left eye is

20/20 with glasses.

                                              III.

       An applicant for Supplemental Security Income is considered a “disabled” when he

or she is unable to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment ….” 42 U.S.C. 1382c(a)(3)(A).

       To determine whether Plaintiff met this definition, ALJ Anschuetz examined the

evidence in the five steps spelled out by Regulation, see 20 C.F.R. § 416.920(a)(4); see also

Doc. #6, PageID #s 68-80:

       Step One: Plaintiff had not engaged in any substantial gainful activity since
       August 14, 2014.

       Step Two: Plaintiff had severe impairments of lupus, surgical removal of her
       right eye, curvature of the spine, headaches, depressive disorder, anxiety
       disorder, and history of substance abuse.

       Step Three: Plaintiff did not have an impairment or combination of
       impairments that meets or medically equals the severity of an impairment
       described in the Commissioner’s Listing of Impairments, 20 C.F.R. Part 404,
       Subpart P, Appendix 1.

       Step Four: Plaintiff could perform a reduced range of light work.

       Step Five: Plaintiff’s limited work ability, her age, education, and work
       experience matched up with more than 500,000 jobs in the national economy
       that she could perform.

       These conclusions meant Plaintiff was not under a disability, leading ALJ Anschuetz

to deny her application for benefits. Id. at 79-80.

       Judicial review of ALJ Anschuetz’s decision considers whether he applied the correct

legal criteria and whether substantial evidence supports his findings. Blakley v. Comm’r of

Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d
                                              4
742, 745-46 (6th Cir. 2007). Substantial evidence is “more than a scintilla of evidence but

less than a preponderance....” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007). It is evidence upon which a reasonable mind might accept as adequate to support a

conclusion. Blakley, 581 F.3d at 406 (citation omitted). Caution is warranted, however,

because “a decision of the Commissioner will not be upheld where the [Administration]

fails to follow its own regulations and where that error prejudices a claimant on the merits or

deprives the claimant of a substantial right.” Bowen, 478 F.3d at 746 (citing Wilson v.

Comm’r of Soc. Sec., 378 F3d 541, 546-47 (6th Cir. 2004)).

                                              IV.

       Plaintiff maintains that ALJ Anschuetz erred by failing to apply res judicata to the

previous ALJ’s determination that she was under a disability since June 4, 2009.

       The Commissioner argues that because Plaintiff’s eligibility for benefits was

terminated during her incarceration, she was required to file a new application for benefits

upon her release from prison. Her new application was properly evaluated anew, according

to the Commissioner, under the applicable five-step analysis without regard to her

previously successful application.

       ALJ Anschuetz mentioned Plaintiff previously successful SSI application,

explaining, “the record reflects a prior favorable decision in 2011. However, the claimant

was incarcerated at the time and no benefits were payable. Her claim expired because she

was not released until August 2014 requiring her to file the [sic] another disability

application.” (Doc. #6, PageID #69).

       Res judicata applies to the first ALJ’s decision that Plaintiff was under a disability

                                               5
starting on June 4, 2009 because “[r]es judicata … ‘foreclose[s] successive litigation of the

very same claim.’” Earley v. Comm’r of Soc. Security, 893 F.3d 929, 933 (6th Cir. 2018)

(quoting, in part, New Hampshire v. Maine, 532 U.S. 742, 748 (2001)). This seems like a

win for Plaintiff. All the more so because the Social Security Administration’s Notice of

Award on May 3, 2011 explained to her, “you meet the medical requirements to receive

SSI…, [and] you meet the non-medical rules. Because of this you are eligible to receive SSI

as of June 2009 based on being disabled.” (Doc. #6, PageID #171). But as revealed above,

supra, § I, her incarceration prevented her from receiving SSI upon her incarceration. Her

incarceration eventually ended her eligibility for SSI. The Regulations tell why.

       The Regulations establish a suspension first, termination later procedure for

individuals incarcerated in public institutions. When an SSI recipient is initially

incarcerated, payment of his or her SSI is suspended. See 20 C.F.R. § 416.1325(a). Yet,

SSI eligibility is not suspended forever. “If benefits are otherwise payable, they will be

resumed effective with the earliest day of the month in which a recipient is no longer a

resident of a public institution….” Id. § 416.1325(b). If the Regulations stopped here,

Plaintiff’s benefits would have automatically resumed after her release from prison

(assuming she still met the other eligibility requirements). See id.

       But the Regulations don’t stop here. They also provide, “We [the Administration]

will terminate your eligibility for benefits following 12 consecutive months of suspension

for any reason ….” Id. at § 416.1335. Plaintiff was not released from prison within 12

consecutive months. Consequently, her eligibility for SSI benefits was terminated at the

start of her 13th month in prison with no possibility her eligibility would automatically

                                               6
resume upon her release from prison. Compare § 416.1325(b) with § 416.1335. The

Commissioner is therefore correct to point out that once Plaintiff’s eligibility for SSI

terminated during her incarceration, she needed to file a new SSI application upon her

release from prison. See Stubbs-Danielson v. Astrue, 539 F.3d 1169 (9th Cir. 2008).

         This, however, is not the same as saying that once Plaintiff was released from prison,

she could not recover the past-due benefits she was eligible to receive during the time period

before her incarceration when she was both disabled and otherwise eligible for SSI. Neither

the fact of her incarceration nor the termination of her benefits altered her previously

established eligibility for SSI, which started in early June 2009 and undisputedly continued

until her incarceration. The termination Regulation, § 416.1335, supports this by pegging

its effective date to “the start of the 13th month after the suspension starts.” Id. There is no

mention of retroactivity in this (or another) incarceration-related Regulation. See id.; see

also 20 C.R.F. §§ 416.201, 416.211. This means that termination of SSI eligibility under §

416.1335 is decidedly forward looking. And the Commissioner does not cite to an

incarceration-related Regulation that reaches back in time to terminate a previous SSI

award.

         The Commissioner does cite various cases. One case reports that “[f]rom its very

inception, the [SSI] program has excluded from eligibility anyone who is an ‘inmate of a

public institution.’” See Schweiker v. Wilson, 450 U.S. 221, 224 (1981). Sure enough. But

Schweiker does not address whether eligibility for SSI that is terminated because of

incarceration applies retroactively to the Administration’s previous SSI eligibility

determination.

                                                7
       The Commissioner relies on two other cases indicating that an incarcerated person

whose benefits were terminated must file a new benefits application upon release; no

presumption of disability attaches to a pre-incarceration disability finding; and, the

application is reviewed anew under the five-step-evaluation procedure. See Stubbs-

Danielson v. Astrue, 539 F.3d 1169 (9th Cir. 2008); see also Brennan v. Astrue, 501

F.Supp.2d 1303, 1309 (D. Kan. 2007). Neither case addresses the retroactivity issue that

arises in the circumstances of the present case where Plaintiff was disabled and

nonmedically eligible for benefits before incarceration but never received SSI for the period

of time before her incarceration.

       Two further cases the Commissioner cites declined to apply res judicata to a previous

initial disability determination because there had been no trial-type (i.e., ALJ hearing)

hearing at the administrative level. See Antico v. Astrue, 1:13cv640, 2012 WL 4473157

(S.D. Ohio 2012); see also Roark v. Comm’r of Soc. Sec., 1:10cv739, 2011 WL 6751190, at

*11 (S.D. Ohio 2011). These cases are distinguished from Plaintiff’s case because

Plaintiff’s first SSI application proceeded to a trial-type hearing held by an ALJ during

which Plaintiff and a medical expert testified. See Doc. #6, PageID #125. Because of this,

res judicata applies to the previous ALJ’s determination that Plaintiff was under a disability

since June 4, 2009, see Earley, 893 F.3d at 933; see also Drummond v. Comm’r of Soc. Sec.,

126 F.3d 837, 841 (6th Cir. 1997), until her incarceration and related termination of her

eligibility to receive SSI, 20 C.F.R. § 416.1335.

       The final case the Commissioner relies on, Hill v. Astrue, 09-446-CL, 2010 WL

3361448 (D.Or. 2017), found that records from a previous disability determination—

                                               8
including the previous disability decision—were not relevant to resolving a new application

for benefits covering a new period of time after an incarceration-caused termination of

benefits. Hill, a district-court case within the boundaries of the U.S. Court of Appeals for

the Ninth Circuit, has no precedential impact in the present case. Hill likewise has no

persuasive impact in the present case due to the contrary approach taken by the Sixth Circuit

Court of Appeals when discussing res judicata in Earley.

       Earley clarified that res judicata sometimes applies and sometimes does not apply in

Social Security cases. Timing is the key: “‘Res judicata bars attempts to relitigate the same

claim, but a claim that one became disabled in 1990 is not the same as a claim that one

became disabled in 1994.’” 893 F.3d at 933 (quoting Groves v. Apfel, 148 F.3d 809, 810

(7th Cir. 1998)). And both the Commissioner and the applicant for benefits are entitled to

seek a “fresh review of a new application for a new period of time.” Earley, 893 F.3d at

934. When conducting such a review, “it is fair for an administrative law judge to take the

view that, absent new and additional evidence, the first administrative law judge’s findings

are a legitimate, albeit not binding, consideration in reviewing a second application.” Id. at

933.

       When ALJ Anschuetz considered whether Plaintiff was disabled starting in and

continuing after August 2014, he was not bound to the first ALJ’s determination that

Plaintiff’s was under a disability starting in June 2009, although—absent new and additional

evidence—it was a legitimate consideration. See id.

       But an ALJ risks error by not considering a previous ALJ’s disability decision when

adjudicating an applicant’s disability status during a new, later time period. The error is not

                                               9
a misapplication of res judicata. It is “‘best understood as a practical illustration of the

substantial evidence rule’ in which the prior factual finding was ‘such an important and

probative fact as to render the subsequent finding to the contrary unsupported by substantial

evidence.’” Id. (quoting Albright v. Comm’r of Soc. Sec., 174 F.3d 473, 477-78 (4th Cir.

1999)).

       In the present case, the previous ALJ’s determinations are highly probative of her

disability status starting in August 2014. This is because it identified the same medical

conditions that persisted in August 2014. The previous ALJ, moreover, placed controlling

weight on a medical expert’s opinions. The medical expert testified during Plaintiff’s

previous administrative hearing that the combination of Plaintiff’s systemic lupus

erythematous and bipolar disorder medically equaled Listing 14.02A and B. (Doc. #6,

PageID #128). This finding meant that Plaintiff was under a disability without further

inquiry. See id. at 128-29.

       Rather than consider this previous finding at all, ALJ Anschuetz wrote, “I have

considered Listing 14.02 (systemic lupus erythematosus) and find the claimant does not

meet the limitations set forth therein.” Id. at 73. He did not address the previous ALJ’s

finding that Plaintiff medically equaled Listing 14.02A and B, and he did not specifically

address whether Plaintiff medically equaled this Listing. ALJ Anschuetz provided no

reference to the new and additional evidence he relied on to stray this far from the first

ALJ’s Listing findings. ALJ Anschuetz did not have a medical expert testify during his

administrative hearing, and he did not rely on a medical expert who considered the first

medical expert’s opinion. See id. And, ALJ Anschuetz provided no reasoning in support of

                                               10
his conclusion that Plaintiff did not meet Listing 14.02. See id. For these reasons, and

given the previous ALJ’s highly probative disability determination at Step Three of his

sequential evaluation, substantial evidence does not support ALJ Anschuetz’s conclusion

that Plaintiff did not meet Listing 14.02 and does not support his decision to omit

consideration of the previous finding that Plaintiff’s systemic lupus erythematous and

bipolar disorder medically equaled Listing 14.02A and B.

       Accordingly, for the above reasons, Plaintiff’s Statement of Errors is well taken.

                                              V.

       A remand is appropriate when the ALJ’s decision is unsupported by substantial

evidence or when the ALJ failed to follow the Administration’s own regulations and that

shortcoming prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial

right. Bowen, 478 F.3d at 746. Remand may be warranted when the ALJ failed to provide

“good reasons” for rejecting a treating medical source’s opinions, see Wilson, 378 F.3d at

545-47; failed to consider certain evidence, such as a treating source’s opinions, see Bowen,

478 F.3d at 747-50; failed to consider the combined effect of the plaintiff’s impairments, see

Gentry, 741 F.3d at 725-26; or failed to provide specific reasons supported by substantial

evidence for finding the plaintiff lacks credibility, see Rogers, 486 F.3d at 249.

       Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm, modify,

or reverse the Commissioner’s decision “with or without remanding the cause for

rehearing.” Melkonyan v. Sullivan, 501 U.S. 89, 99 (1991). Consequently, a remand under

sentence 4 may result in the need for further proceedings or an immediate award of benefits.

E.g., Blakley, 581 F.3d at 410; Felisky v. Bowen, 35 F.3d 1027, 1041 (6th Cir. 1994). The

                                              11
latter is warranted where the evidence of disability is overwhelming or where the evidence

of disability is strong while contrary evidence is lacking. Faucher v. Sec’y of Health &

Human Servs., 17 F.3d 171, 176 (6th Cir. 1994).

       Because res judicata applies to the first ALJ’s decision (in March 2011) that Plaintiff

was under a disability since June 4, 2009 and because the Social Security Administration

informed Plaintiff (in May 2011) that she met the nondisability requirements, Plaintiff is

entitled to her back SSI payment and monthly SSI payments as the Administration has

documented, see Doc. # 36, PageID #s 171-81, until the date of her incarceration in a public

institution.

       However, a remand for an award of benefits is not warranted for the time period

beginning on August 14, 2014 (the protective filing date of her SSI application) because,

during this time period, the evidence of disability is not overwhelming and because the

evidence of disability is not strong while contrary evidence is lacking. See Faucher, 17 F.3d

at 176. Yet, Plaintiff is entitled to an Order remanding this matter to the Social Security

Administration pursuant to sentence four of § 405(g) due to problems set forth above. On

remand the ALJ should be directed to review Plaintiff’s disability claim and determine anew

whether she was under a benefits-qualifying disability, including, at a minimum, (1)

determining whether new and additional evidence of medical improvement exists in the

record; (2) considering whether the previous ALJ’s finding that Plaintiff’s systemic lupus

erythematous and bipolar disorder medically equaled Listing 14.02A and B remains

dispositive of her disability status; and (3) re-assessing (if needed) Plaintiff’s residual

functional capacity.

                                                12
                       IT IS THEREFORE ORDERED THAT:

      1.    The Commissioner’s non-disability decision on September 14, 2016 is
            vacated;

      2.    This matter is remanded to the Social Security Administration under sentence
            four of 42 U.S.C. § 405(g) for payment of SSI to Plaintiff as set forth in its
            Notice of Award on March 3, 2011 until the date of her incarceration in a
            public institution;

      3.    This matter is otherwise remanded to the Social Security Administration under
            sentence four of 42 U.S.C. § 405(g) for further proceedings consistent with
            this Decision and Entry;

      4.    This case is terminated on the docket of this Court.


September 27, 2019                              s/Sharon L. Ovington
                                                Sharon L. Ovington
                                                United States Magistrate Judge




                                           13
